Max Berueffy Senior Associate Counsel Writer’s Direct Number: (205) 268-3581 Facsimile Number: (205) 268-3597 Toll-Free Number: (800) 627-0220 May 3, 2013 VIA EDGAR U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 RE:Protective Life Insurance Company United Investors Annuity Variable Account Advantage II Variable Annuity Filing Pursuant to Rule497(j)for File No.333-182483; 811-05013 Commissioners: On behalf of Protective Life Insurance Company and United Investors Annuity Variable Account, we hereby certify, pursuant to Rule497(j)under the Securities Act of 1933, as amended, that the Statement of Additional Information being used in connection with the offering of the “Advantage II Variable Annuity”, a variable annuity contract, and otherwise required to be filed under Rule497(c)does not differ from the Statement of Additional Information contained in Post-Effective Amendment No. 1 for United Investors Annuity Variable Account as filed with the Commission on April 30, 2013via EDGARLINK. Please do not hesitate to call me at (800) 627-0220 if you have any questions. Sincerely, /s/ Max Berueffy Max Berueffy
